979 A.2d 332 (2009)
200 N.J. 265
In the Matter of Lawrence B. SACHS, an Attorney at Law.
D-159 September Term 2008.
Supreme Court of New Jersey.
September 25, 2009.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 08-446, concluding that LAWRENCE B. SACHS of EAST BRUNSWICK, who was admitted to the bar of this State in 1983, should be reprimanded for violating RPC 1.15(a) (commingling funds), RPC 1.15(b) (failure to promptly deliver funds to client), and RPC 1.15(d) (failure to comply with recordkeeping rules);
And the Disciplinary Review Board having further concluded that respondent should be required to provide quarterly reports of his progress in identifying and returning client funds in his trust account to the rightful owners;
And good cause appearing;
It is ORDERED that LAWRENCE B. SACHS is hereby reprimanded; and it is further
ORDERED that respondent shall submit to the Office of Attorney Ethics quarterly reports of his progress in identifying and returning client funds in his attorney trust account to the rightful owners until he is in compliance with the recordkeeping rules; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.